                      Case 19-41969              Doc    Filed 02/27/20          Entered 02/27/20 13:43:44                Desc Main
                                                            Document            Page 1 of 4
Fill in this information to identify the case:

Debtor 1 Ervin Frank Layer

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the: EASTERN                     District of TEXAS
                                                                              (State)

Case number 19-41969



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               BAYVIEW LOAN SERVICING, LLC                         Court claim no. (if known)         8-1

Last four digits of any number you                  XXXXXX0689
use to identify the debtor’s account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                      Dates incurred                                 Amount

1.      Late charges                                                                                                             (1)    $           0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $           0.00
3.      Attorney fees                                                                                                            (3)    $           0.00
4.      Filing fees and court costs                                                                                              (4)    $           0.00
5.      Bankruptcy/Proof of claim fees                                                   9/26/2019,                              (5)    $         700.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $           0.00
7.      Property inspection fees                                                                                                 (7)    $           0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $           0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $           0.00

10. Property preservation expenses. Specify:           _____________                                                             (10)   $           0.00
11. Other. Specify:          Plan Review                                                 8/12/2019                               (11)   $        $250.00
12. Other. Specify:          POC 410a History                                            9/26/2019                               (12)   $        $300.00



The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 1
                  Case 19-41969                    Doc        Filed 02/27/20          Entered 02/27/20 13:43:44                    Desc Main
                                                                  Document            Page 2 of 4
Debtor 1        Ervin Frank Layer                                                     Case number (if known)      19-41969
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/John D. Schlotter                                                                     Date       1/3/2020
                 Signature

Print:           John                         D.                          Schlotter                       Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           678-281-6453                                           Email          John.Schlotter@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 2
     Case 19-41969
B 10 (Supplement 2) (12/11)       Doc         Filed 02/27/20Case:Entered 02/27/20 13:43:44                                  Desc Main
                                                                                                                                    Page   3
                                                  Document       Page 3 of 4
                                   UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS


In re:                                                                   )
                                                                         )      Case No. 19-41969
Ervin Frank Layer                                                        )      Chapter 13
                                                                         )
                                                                                JUDGE: BRENDA T. RHOADES
                                                                         )

                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM
Other                                                                                                                                $250.00

             08/12/2019                                         Review and Analysis of                                   $250.00
                                                                Schedules, Plan, Docket, Loan
                                                                Docs

Other                                                                                                                                $300.00

             09/26/2019                                         Preparation of the POC 410A                              $300.00
                                                                History

Bankruptcy/Proof of Claim Fees                                                                                                       $700.00

             09/26/2019                                         Preparation and Filing of Proof of                       $700.00
                                                                Claim




 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                                  $1,250.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
     Case 19-41969
B 10 (Supplement 2) (12/11)   Doc   Filed 02/27/20Case:Entered 02/27/20 13:43:44             Desc Main
                                                                                                     Page   4
                                        Document       Page 4 of 4
                                                        Bankruptcy Case No.:     19-41969
In Re:     Ervin Frank Layer                            Chapter:                 13
                                                        Judge:                   Brenda T. Rhoades




                                       CERTIFICATE OF SERVICE

      I, John D. Schlotter, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

         That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF POSTPETITION
MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy matter on the following
parties at the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Ervin Frank Layer
9814 Faircrest Drive
Dallas, TX 75238

Gregory W. Mitchell                              (served via ECF Notification)
12720 Hillcrest Road
Suite 625
Dallas, TX 75230

Carey D. Ebert                                   (served via ECF Notification)
P. O. Box 941166
Plano, TX 75094

U.S. Trustee
US Trustee                                       (served via ECF Notification)
Office of the U.S. Trustee
110 N. College Ave.
Suite 300
Tyler, TX 75702

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:          2/27/2020       By:    /s/John D. Schlotter
                        (date)               John D. Schlotter
                                             Authorized Agent for Bayview Loan Servicing, LLC
